Title: From George Washington to Charles Dick, 6 September 1755
From: Washington, George
To: Dick, Charles

 

To Mr Dick.Sir,
[Fredericksburg, 6 September 1755]

I called at your Store last night, in order to converse farther with you, concerning the Commission of Commissary; but not meeting with you there, I have taken this method of desiring to be better informed of your Sentiments; I have enclosed you a Copy of that article of my Instructions, which empowers me to appoint another, in case you do not act; that you may see by what authority I am governed and as the nature of the Service, absolutely requires that something should immediately be done; I shall be under a necessity of appointing a person for that purpose, if you discontinue your Services; which if I might be allowed to advise, I would be far from recommending, before October at least; when the Committee meet, and will no doubt, obviate your just objections: as they only now want your accompt settled, to discharge it—And as to the objection you offer, I am perswaded it will be in my power to remove; as money will be lodged in my hands for that and other purposes. If you are determined nevertheless, to throw up at all events; I must beg to know what Stores of Provisions, &c. are in your hands, and where they lie. I should also be glad to know, whether you were in earnest, when you talked of preventing their issuing ’till you was reimbursed—But this I am satisfied you could never entertain a serious thought of, if once you considered the train of ills that may attend detaining the Kings or Country’s Stores, and how ill-judged a Scheme it will be to come at your Money.
I would therefore advise you to a serious consideration of these things; and should be glad to know your determination by the Bearer. For as the Recruits are appointed to Rendezvous at Fredericksburgh, Alexandria, and Winchester; there must be Provisions laid in at all those places, together with several other necessaries, that will require the immediate attention of a Commissary: For executing of which, if you incline to continue ’till you are better informed of the Terms, I shall give money and Instructions, to conduct yourself by. I am, Sir, Your’s &c.

G:W.



A Copy of the aforementioned Article.
“And as Mr Dick has declared his intentions of declining any further Services as Commissary: I also empower you to appoint a Commissary in his Room, together with &c. &c.”


N:B. The above clause immediately follows another which makes the Sense perfect.

